Exhibit AMENDMENT NO. 1 TO AMENDED AND RESTATED STOCK PURCHASE AGREEMENT This Amendment No. 1 (this “Amendment”) is made and entered into as of the 28th day of November, 2008 by and between InterAmerican Acquisition Group, Inc., Sing Kung Ltd., Cho Kwan and certain other stockholders named therein.Capitalized terms used but not defined herein have the meanings assigned to them in the Purchase Agreement (as defined below). WHEREAS, the parties to this Amendment entered into an Amended and Restated Stock
